Citation Nr: 0844123	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from September 1970 
to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reveals the veteran sustained 
injury to his low back in a motor vehicle accident in 1969, a 
year prior to entry into service, and it is not contended 
otherwise.  X-rays at that time showed left lateral scoliosis 
of the cervical and upper thoracic spine and a left lateral 
scoliosis of the lumbar spine accompanied by a definite 
narrowing of L4-5 disc on the right with a subluxation of the 
right sacro-iliac joint.  The diagnosis was acute traumatic 
cervical myofasciitis of the lower cervical and upper 
thoracic spine accompanied by acute traumatic subluxation of 
the right sacro-iliac joint with narrowing of L4-5 spinal 
discs.  The examiner noted the veteran had received some 
degree of permanent disability as a result of the car wreck.  

Other records dated in November 1969 show the veteran's 
treating physician referred to X-rays revealed that showed 
anomalous for motion of the articular facets of the lower 
lumbar vertebrae, which in his opinion would give the veteran 
a great deal of trouble when required to be overactive.  
However, with exception of diffuse tenderness over the entire 
lumbar spine, the examination was negative.  No significant 
pathology was found and it was felt that the veteran could 
serve on a general duty status at that time.  

Service treatment records (STRs) include the veteran's 
September 1970 enlistment examination.  Although he indicated 
a history of back trouble, clinical evaluation of the spine 
was normal.  However, very soon thereafter he was evaluated 
for complaints of back pain and temporarily placed on 
physical profile.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.

In this case, the veteran's preservice back injury and 
subsequent complaints of back pain during service raise 
significant medical questions regarding whether a pre-
existing lumbar spine disability became appreciably worse 
during service beyond its natural progression.  A private 
medical opinion dated in April 2007 suggests a connection 
between the veteran's current lumbar spine disability and his 
military service.  However, it does not sufficiently address 
the hiatus in the medical record from 1972 to 2005.  As such, 
a VA examination is needed to determine whether the veteran's 
pre-existing lumbar spine disorder was aggravated during 
service.  38 C.F.R. § 3.159(c)(1), (2) (2008).

With regard to the claims for hearing loss and tinnitus, the 
April 2007 private medical opinion also suggests that the 
veteran currently has tinnitus as a result of exposure to 
intense acoustical trauma from engines, helicopters and 
flightlines during service.  However, an audiogram performed 
at service discharge shows bilateral hearing was essentially 
normal.  In addition, the post-service medical evidence is 
otherwise devoid of discussion of the claimed hearing loss 
and fails to provide an opinion as to whether any current 
hearing loss is present and, if so, its etiology.  As such, a 
VA examination is needed to determine whether the veteran has 
the claimed disabling disabilities and, if so, whether they 
are related to service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to 
the low back, hearing loss and tinnitus 
claims, such as providing the veteran 
with updated notice of what evidence 
has been received and not received by 
VA, as well as who has the duty to 
request evidence, and what development 
must be undertaken by VA in accordance 
with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159. 

2.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his claimed disorders since 
service discharge in 1972, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified by 
the veteran, so inform the veteran and 
request that he obtain and submit it.

3.  The veteran should also undergo an 
appropriate VA examination to determine the 
nature, extent, and etiology of any current 
lumbar spine disability.  A detailed 
history of any symptomatology before, 
during and after service should be obtained 
from the veteran.  The claims folder must 
be made available to the examiner for 
review of the case, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies are to be performed, and 
the physician should review the results of 
any testing prior to completing the report.  
All findings should be reported in detail.  
Complete diagnoses should be provided.  

a.  The physician should discuss the 
nature and extent of any present 
lumbar spine disability, and provide 
an opinion addressing whether the 
veteran's disability existed prior 
to service (considering the 
references to symptomatology before 
his enlistment) and, if so, whether 
such lumbar spine disability 
nevertheless was aggravated, i.e., 
made permanently worse, during his 
military service beyond its natural 
progression.  The examiner should be 
sure to cite specific evidence of 
record in expressing his/her opinion 
as to whether the lumbar spine 
disability underwent a permanent 
increase during service, other than 
that which was to be expected in 
accordance with the natural 
progression of the disease.

b.  If there was no pre-service lumbar 
spine disability, provide an opinion 
addressing whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any present 
lumbar spine disability is traceable to 
any incidents, symptoms, or treatment the 
veteran experienced or manifested during 
service, or is in any other way causally 
related to the veteran's active service, 
or whether such a causal relationship is 
unlikely (i.e., a probability of less 
than 50 percent).  If the veteran's 
current lumbar spine disability cannot be 
regarded as having had its onset during 
active service from September 1970 to 
March 1972, the examiner should 
specifically indicate so.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, including the April 2007 private 
medical opinion.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed.  The conclusion of the 
physician should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  The veteran should be afforded VA ear 
and audiologic examinations for the 
purposes of determining the nature, 
extent and etiology of any current 
hearing loss or tinnitus that may be 
present.  The claims folder must be made 
available to the examiners in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the reports.  All 
indicated tests and studies should be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  All pertinent 
diagnoses should be provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values for 
the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 3.385.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently shown hearing loss or tinnitus 
is attributable to his period of military 
service or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 percent).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


